Citation Nr: 0718515	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  99-09 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 30 percent for right 
ulnar nerve neuritis, to include an extraschedular rating.


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2003 Board remand, pursuant to a remand from 
the United States Court of Appeals for Veterans Claims 
(Court).  In a April 2003 Order, the Court endorsed a 
February 2003 joint motion for remand, vacated the June 2002 
Board decision that denied the claim, and remanded the matter 
for compliance with the instructions in the joint motion.

In June 2002, this matter returned to the Board following a 
November 2000 remand.  The matter initially arose from a 
March 1999 rating decision of the RO in Montgomery, Alabama, 
which denied an increased rating for right ulnar nerve 
neuritis.  Following the Board's December 2003 remand, the RO 
found clear and unmistakable error in the July 5, 1973 rating 
decision which granted service connection and assigned a 20 
percent rating.  The RO found that a 30 percent rating was 
warranted from the date of initial service connection.  The 
veteran has continued to contest the rating and the Board has 
recharacterized the issue accordingly.

The veteran testified before a Veterans Law Judge at an 
August 2000 videoconference hearing.  A transcript has been 
associated with the file.  Since the veteran's hearing, the 
Veterans Law Judge who heard his testimony has departed the 
Board.  The veteran was notified in a March 2007 letter and 
was given the opportunity to appear before another Veterans 
Law Judge.  He did not respond; the Board will proceed on to 
consider the case.

The veteran has raised the issue of entitlement to an 
extraschedular disability rating pursuant to 38 C.F.R. 
§ 3.321(b) for his ulnar nerve disability.  The question of 
an extraschedular rating is a component of the veteran's 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); see also VAOPGCPREC 6-96.  Therefore, the 
claim before the Board has been recharacterized as shown 
above in order to include this issue.
FINDINGS OF FACT

1.  The veteran's service-connected right ulnar nerve 
neuritis has not been manifested by organic changes; he does 
not have severe incomplete paralysis. 

2.  The veteran's ulnar nerve disability does not present an 
exceptional or unusual disability picture.


CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for 
right ulnar nerve neuritis are not met, to include on an 
extraschedular basis.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.123, 4.124a, Diagnostic Code 8516 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claim folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

A letter dated in May 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  Although this letter was not sent prior 
to initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice in May 2004, he was provided two years to 
respond with additional argument and evidence and the claim 
was readjudicated and an additional supplemental statement of 
the case (SSOC) was provided to the veteran in August 2006.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The May 
2004 letter told him to provide any relevant evidence in his 
possession.

Since the RO continued the 30 percent disability rating at 
issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran with appropriate VA examinations 
in November 1998 and March 2001.  While the veteran has 
occasionally complained of increased disability, he has been 
seen by VA doctors on no less than fourteen occasions since 
his last VA examination.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorders since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The November 
1998 and March 2001 VA examination reports are thorough and 
supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Rating

The veteran contends that he is entitled to a rating in 
excess of 30 percent for right ulnar nerve neuritis.  For the 
reasons that follow, the Board concludes that a higher rating 
is not warranted.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's service connected right ulnar nerve disability 
is currently rated as 30 percent disabling under Diagnostic 
Code (DC) 8516 for the ulnar nerve.  See 38 C.F.R. § 4.124a.  
A 30 percent rating is assigned where there is moderate 
incomplete paralysis.  A 40 percent rating is applicable for 
incomplete paralysis considered to be severe.  Complete 
paralysis warrants a 60 percent rating.  Under DC 8516 
complete paralysis involves the "griffin claw" deformity, 
due to flexor contraction of ring and little fingers, atrophy 
very marked in dorsal interspace and thenar and hypothenar 
eminences; loss of extension of ring and little fingers 
cannot spread the fingers (or reverse), cannot adduct the 
thumb; flexion of wrist weakened.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a, Note preceding Diagnostic Code 8515.  Stedman's 
Medical Dictionary defines paresis as partial or incomplete 
paralysis.  Stedman's Medical Dictionary 1316 (27th ed. 
2000).

Under 38 C.F.R. § 4.123, neuritis (characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating) is to be rated on the scale for 
the nerve involved, with a maximum equal to severe incomplete 
paralysis. This code further provides that for neuritis 
(other than for the sciatic nerve) not characterized by the 
organic changes referred to the maximum rating will be that 
for moderate incomplete paralysis.  

The veteran has been service connected for ulnar neuritis, 
rated at the moderate incomplete paralysis level.  In 
reviewing the evidence of record, the Board notes that there 
have been no organic changes associated with his disability.  
The veteran's right forearm and hand musculature have been 
found to have normal tone and bulk with no indication of 
atrophy in November 1998, March 2001, July, August and 
November 2002, March and September 2003, March, April and 
August 2004, March and October 2005 and April 2006.  The 
Board also notes that the veteran has been given several 
electrodiagnostic tests in March 1999, October 2002 and 
August 2006.  These tests have all been negative for evidence 
of ulnar neuropathy.  The veteran's strength testing either 4 
or 5- out of 5, indicating slight weakness, despite his 
complaints.  The veteran's disability was described as mild 
at his March 2001 VA examination.  The Board finds that the 
preponderance of the evidence is against a finding of organic 
changes associated with the veteran's right ulnar nerve 
neuritis and severe incomplete paralysis.

Under 38 C.F.R. § 4.123, the Board cannot grant a rating in 
excess of the veteran's current 30 percent for moderate 
incomplete paralysis without some evidence of organic 
changes.  The Board recognizes the veteran's complaints of 
weakness, intermittent numbness and paresthesia.  These 
symptoms are compensated under the moderate incomplete 
paralysis rating which he already receives.  The Board 
concludes that the criteria for a rating in excess of 30 
percent for right ulnar nerve neuritis are not met.  See 
38 C.F.R. §§ 4.123, 4.124a, DC 8516.

The Board also notes that the veteran was diagnosed with a 
frozen right elbow in August 2000.  This is the only 
indication of an elbow disability anywhere in the record.  An 
April 2004 occupational therapy note indicated that his 
active range of motion had been limited, but a March 2005 
note indicated that the range of motion was normal.  In light 
of the number of visits for medical treatment and the 
complete lack of any other mention of elbow difficulties, the 
Board finds that the veteran does not have an elbow 
disability associated with his right ulnar nerve neuritis.

The Board has also considered an extraschedular rating under 
38 C.F.R. § 3.321(b).  As discussed above, the veteran is 
receiving the maximum schedular evaluation under Diagnostic 
Code 8516 without evidence of organic changes, yet he asserts 
that he is entitled to an increased rating.  As noted in the 
Introduction, the question of an extraschedular rating is a 
component of the veteran's claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  

The Board ordered an extraschedular evaluation in its 
December 2003 remand.  In a June 2006 administrative review, 
the Director of the Compensation and Pension Service stated 
that the medical evidence supporting the initial March 1999 
rating decision and the evidence developed while this case 
has been in appellate status does not support an evaluation 
higher than the 30 percent currently assigned.  

As fully detailed above, higher disability ratings are 
available for such a disorder where specific objective 
criteria are met.  The veteran does not meet the schedular 
criteria for a higher disability rating.  It does not appear 
that the veteran has an "exceptional or unusual" 
disability; he merely disagrees with the assigned evaluation 
for his level of impairment.  There is no evidence in the 
claims file to suggest marked interference with employment as 
a result of this condition that is in any way unusual or 
exceptional, such that the schedular criteria do not address 
it.  His symptoms consist of slight weakness, paresthesia, 
and some diminished sensation, and such impairment is 
contemplated in the disability rating that has been assigned.  
In other words, he does not have any symptoms from his 
service-connected disorder that are unusual or are different 
from those contemplated by the schedular criteria.  

While the veteran has asserted that this disability causes 
pain and impairment, such impairment is contemplated in the 
disability rating that has been assigned.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 
38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

There is no evidence that reflects that this disability is 
exceptional or unusual such that the regular schedular 
criteria are inadequate to rate it.  The case has already 
been referred to the Director of the Compensation and Pension 
Service.  The Board therefore concludes that an 
extraschedular rating is not warranted in this case.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for right 
ulnar nerve neuritis is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


